*454
ON MOTION FOR WRITTEN OPINION

PER CURIAM.
We grant appellant’s Rule 9.330 Motion for Written Opinion, withdraw the decision issued on January 25, 2006, and substitute the following.
Appellant’s argument that the trial court abused its discretion in denying his challenge to the race-neutral explanation for the State’s strike of an African-American juror was not preserved for appellate review because he did not renew his objection prior to the court’s swearing in the jury. See Joiner v. State, 618 So.2d 174, 176 (Fla.1993); Camellon v. State, 741 So.2d 1179, 1179-80 (Fla. 3d DCA 1999); Watson v. Gulf Power Co., 695 So.2d 904, 905 (Fla. 1st DCA 1997). We find the remaining issues raised on appeal to be without merit.

Affirmed.

POLEN, SHAHOOD and TAYLOR, JJ., concur.